Cite as: 582 U. S. ____ (2017)            1

                   Statement of GORSUCH, J.

SUPREME COURT OF THE UNITED STATES
BAY POINT PROPERTIES, INC., FKA BP PROPERTIES, 

     INC. v. MISSISSIPPI TRANSPORTATION

               COMMISSION, ET AL. 

  ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME 

                 COURT OF MISSISSIPPI

              No. 16–1077. Decided June 26, 2017


   The petition for a writ of certiorari is denied and the
pending motions for leave to file briefs as amici curiae are
granted.
   Statement of JUSTICE GORSUCH, with whom JUSTICE
THOMAS joins, respecting the denial of certiorari.
   When a State negotiates an easement limited to one
purpose but later uses the land for an entirely different
purpose, can the State limit, by operation of statute, the
compensation it must pay for that new taking? The Mis-
sissippi Supreme Court held that it may do just that. But
this decision seems difficult to square with the teachings
of this Court’s cases holding that legislatures generally
cannot limit the compensation due under the Takings
Clause of the Constitution. See Monongahela Navi. Co. v.
United States, 148 U.S. 312, 327 (1893). Tension appears
to exist, too, between the decision here and decisions of the
Federal Circuit. See, e.g., Toews v. United States, 376
F.3d 1371, 1376 (2004). And the matter is one of general
importance as well, for many states have adopted statutes
like Mississippi’s and the question presented implicates a
fundamental feature of the compact between citizen and
State. Given all this, these are questions the Court ought
take up at its next opportunity.